Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 1, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159039(71)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  YVETTE D. COTTON,                                                                                   Elizabeth T. Clement
            Claimant-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 159039
  v                                                                COA: 338946
                                                                   Macomb CC: 2016-004047-AE
  EXPRESS EMPLOYMENT PROFESSIONALS,
           Respondent-Appellee,
  and
  DEPARTMENT OF TALENT AND ECONOMIC
  DEVELOPMENT/UNEMPLOYMENT
  INSURANCE AGENCY,
             Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of appellee Unemployment Insurance
  Agency to extend the time for filing its answer is GRANTED. The answer will be accepted
  as timely filed if submitted on or before March 19, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 1, 2019

                                                                              Clerk